DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karn et al. (US 2013/0129308 A1)(hereinafter Karn).
Re claim 1, Karn discloses a video recording system comprising: a camera sensor (see ¶ 43 for a camera sensor (i.e. digital camera 10 includes an image sensor 14 as shown in fig. 1)); a controller in communication with the camera sensor (see ¶ 43 for a controller in communication with the camera sensor (i.e. processor 20 in communication with the digital camera 10 including an image sensor 14 as described in fig. 1 paragraph 44)); a memory in communication with the controller, the memory including a video recording application that, when executed by the controller, cause the controller to (see ¶s 41-43 for a memory in communication with the controller, the memory including a video recording application that, when executed by the controller, cause the controller (i.e. memory 28 in communication with processor 20, the image data stored in buffer memory 18 is subsequently manipulated by a processor 20, using embedded software programs (e.g. firmware) stored in firmware memory 28 as described in fig. 1 paragraph 44). Also, see paragraph 55)): store video from the camera sensor (see ¶s 42-43 for store video from the camera sensor (i.e. the digital camera 10 produces digital images that are stored as digital image files using image memory 30, the phrase "digital image" or "digital image file," as used herein, refers to any digital image file, such as a digital still image or a digital video file as described in fig. 1 paragraph 41). Also, see paragraph 46); receive a user input to associate an enhanced time marker in the video (see fig. 3 ¶s 74-78 for receive a user input to associate an enhanced time marker in the video (i.e. when the video trimming process is initiated for a selected digital video sequence 405 (FIG. 4), a user interface screen 500 is displayed which presents instructions to the user as shown in FIG. 5A, in this example, select marker instructions 505 provide an indication that the up input and the down input can be used to select between a start frame marker and an end frame marker as described in paragraph 90). Also, see fig. 5 paragraphs 91-95); and generate a video clip from a subset of the stored video, the video clip beginning at a video frame associated with a start time point and ending at a video frame associated with an end time point, wherein the start and end time points are dependent on the time point associated with the enhanced time marker (see fig. 3 ¶s 78-79 for generate a video clip from a subset of the stored video, the video clip beginning at a video frame associated with a start time point and ending at a video frame associated with an end time point, wherein the start and end time points are dependent on the time point associated with the enhanced time marker (i.e. when the video trimming process is initiated for a selected digital video sequence 405 (FIG. 4), a user interface screen 500 is displayed which presents instructions to the user as shown in FIG. 5A, in this example, select marker instructions 505 provide an indication that the up input and the down input can be used to select between a start frame marker and an end frame marker as described in paragraph 90). Also, see fig. 5 paragraphs 91-95))
Re claim 2, Karn as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the step of storing video from the camera sensor comprises the step of: continuously storing video in a temporary or permanent file storage arrangement from the camera sensor (see fig. 1 ¶s 41-44, 46 for continuously storing video in a temporary or permanent file storage arrangement from the camera sensor (i.e. a select video sequence step 400 is used to select a previously captured digital video sequence 405 which is stored in a processor-accessible memory, such as image memory 30, which is accessible to processor 20 as described in fig. 4 paragraph 78). It should be noted that a captured digital video sequence 405 has to be continuously stored in temporarily buffer memory 18 and/or in image memory 30 as shown in fig. 1)
Re claim 3, Karn as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the controller receives a plurality of user inputs to associate a plurality of enhanced time markers in the video, each user input associating a respective enhanced time marker, and wherein the controller is configured to generate a plurality of video clips from the subset of stored video (see figs. 1, 3 ¶s 74-78 for the controller receives a plurality of user inputs to associate a plurality of enhanced time markers in the video, each user input associating a respective enhanced time marker, and wherein the controller is configured to generate a plurality of video clips from the subset of stored video (i.e. when the video trimming process is initiated for a selected digital video sequence 405 (FIG. 4), a user interface screen 500 is displayed which presents instructions to the user as shown in FIG. 5A, in this example, select marker instructions 505 provide an indication that the up input and the down input can be used to select between a start frame marker and an end frame marker as described in paragraph 90, furthermore, the user uses the user controls 34 (FIG. 3A) to select the start frame (and also the end frame) for the trimmed digital video sequence, the user can use the right input button 320 (FIG. 3A) and left input button 315 (FIG. 3A) to adjust the position of the start frame marker 540 (FIG. 5B) in order to adjust the starting point for the trimmed digital video sequence, as the position of the start frame marker 540 is adjusted, the displayed video frame 530 (FIG. 5B) is adjusted to show the corresponding frame of the selected digital video sequence 405 (FIG. 4) as described in paragraph 94). Also, see fig. 5 paragraphs 91-93, 95-100)
Re claim 4, Karn as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the controller receives a first user input and a second user input associated with a first enhanced time marker and a second enhanced time marker, respectively, and wherein the video clip begins at a video frame associated with a start time point dependent on the time point associated with the first enhanced time marker and ends at a video frame associated with an end time point, wherein the end time point dependent on the time point associated with the second enhanced time marker (see figs. 1, 3 ¶s 74-78 for the controller receives a first user input and a second user input associated with a first enhanced time marker and a second enhanced time marker, respectively, and wherein the video clip begins at a video frame associated with a start time point dependent on the time point associated with the first enhanced time marker and ends at a video frame associated with an end time point, wherein the end time point dependent on the time point associated with the second enhanced time marker (i.e. when the video trimming process is initiated for a selected digital video sequence 405 (FIG. 4), a user interface screen 500 is displayed which presents instructions to the user as shown in FIG. 5A, in this example, select marker instructions 505 provide an indication that the up input and the down input can be used to select between a start frame marker and an end frame marker as described in paragraph 90, furthermore, the user uses the user controls 34 (FIG. 3A) to select the start frame (and also the end frame) for the trimmed digital video sequence, the user can use the right input button 320 (FIG. 3A) and left input button 315 (FIG. 3A) to adjust the position of the start frame marker 540 (FIG. 5B) in order to adjust the starting point for the trimmed digital video sequence, as the position of the start frame marker 540 is adjusted, the displayed video frame 530 (FIG. 5B) is adjusted to show the corresponding frame of the selected digital video sequence 405 (FIG. 4) as described in paragraph 94). Also, see fig. 5 paragraphs 91-93, 95-100)
Re claim 5, Karn as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the step of receiving a user input comprises the steps of: provide a recording user interface including an enhanced time marker button (see ¶s 74-78 for provide a recording user interface including an enhanced time marker button (i.e. the user controls 34 are used to select various camera modes, such as video capture mode, still capture mode, and review mode, and to initiate capture of still images and recording of motion images as described in fig. 3 paragraph 55, furthermore, when the video trimming process is initiated for a selected digital video sequence 405 (FIG. 4), a user interface screen 500 is displayed which presents instructions to the user as shown in FIG. 5A, in this example, select marker instructions 505 provide an indication that the up input and the down input can be used to select between a start frame marker and an end frame marker as described in paragraph 90). Also, see fig. 5 paragraphs 91-95); and receive a user input via the enhanced time marker button, wherein the input associates an enhanced time marker with a time point in the video (see fig. 3 ¶s 74-78 for receive a user input via the enhanced time marker button, wherein the input associates an enhanced time marker with a time point in the video (i.e. when the video trimming process is initiated for a selected digital video sequence 405 (FIG. 4), a user interface screen 500 is displayed which presents instructions to the user as shown in FIG. 5A, in this example, select marker instructions 505 provide an indication that the up input and the down input can be used to select between a start frame marker and an end frame marker as described in paragraph 90). Also, see fig. 5 paragraphs 91-95)
Re claim 6, Karn as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the step of receiving a user input comprises the step of receiving a voice command to associate an enhanced time marker with a time point in the video (see figs. 1, 3 ¶s 74-78 for the step of receiving a voice command to associate an enhanced time marker with a time point in the video (i.e. the microphone 24, the audio codec 22, and the processor 20 can be used to provide voice recognition, so that the user can provide a user input to the processor 20 by using voice commands, rather than user controls 34 as described in paragraph 57, furthermore, when the video trimming process is initiated for a selected digital video sequence 405 (FIG. 4), a user interface screen 500 is displayed which presents instructions to the user as shown in FIG. 5A, in this example, select marker instructions 505 provide an indication that the up input and the down input can be used to select between a start frame marker and an end frame marker as described in paragraph 90). Also, see fig. 5 paragraphs 91-95)
Re claim 7, Karn as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the start time point is a predetermined number of seconds prior to the time point associated with the enhanced time marker (see ¶s 92-95 for the start time point is a predetermined number of seconds prior to the time point associated with the enhanced time marker (i.e. a user interface screen 550 where the position of the start frame marker 540 has been moved to the right partway across the timeline 535, the portion of the timeline between the start frame marker 540 and the end frame marker 545 is highlighted indicating a trimmed timeline portion 560, the portion of the timeline 535 to the left of the start frame marker 540 is not highlighted, indicating an excluded start timeline portion 555 as described in fig. 5C paragraph 96). Thus, it should be noted that the start time point is a predetermined number of seconds (i.e. start timeline portion 555 as shown in fig. 5C) prior to the time point associated with the position of the start frame marker 540 as shown in fig. 5C. Also, see fig. 5 paragraph 97-100)
Re claim 8, Karn as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the end time point is one of a predetermined number of seconds after the time point associated with the enhanced time marker and the time point associated with the enhanced time marker (see ¶s 92-95 for the end time point is one of a predetermined number of seconds after the time point associated with the enhanced time marker and the time point associated with the enhanced time marker (i.e. a user interface screen 570 where the position of the end frame marker 545 has been moved to the left partway across the timeline 535, as described earlier, the portion of the timeline between the start frame marker 540 and the end frame marker 545 is highlighted indicating the trimmed timeline portion 560, the portion of the timeline 535 to the right of the end frame marker 545 is not highlighted, indicating an excluded end timeline portion 575 as described in fig. 5E paragraph 99). Thus, it should be noted that the end time point is one of a predetermined number of seconds (i.e. end timeline portion 575 as shown in fig. 5E) after the time point associated with the start frame marker 540 and the end frame marker 545 as shown in fig. 5E) prior to the time point associated with the position of the start frame marker 540 as shown in fig. 5C. Also, see fig. 5 paragraph 96-98, 100)
Re claim 16, Karn as discussed in claim 1 above discloses all the claim limitations with additional claimed feature further comprising a user device associated with the camera sensor, the controller, and the memory (see ¶ 42 for a user device associated with the camera sensor, the controller, and the memory (i.e. digital camera 10 associated with the image sensor 14, the processor 20, and the   memory 28 as described in fig. 1 paragraphs 41, 43-44))
Re claim 17, Karn as discussed in claim 16 above discloses all the claim limitations with additional claimed feature further comprising a remote database, wherein the video is stored on the remote database (see ¶s 41-42 for a remote database, wherein the video is stored on the remote database (i.e. these digital image files can be provided to the computer 40 or the photo service provider 72 as described in fig. 1 paragraph 61). Also, see paragraph 60)
Re claim 18, Karn as discussed in claim 17 above discloses all the claim limitations with additional claimed feature wherein the remote database is a memory of a further user device (see ¶ 60 for the remote database is a memory of a further user device (i.e. these digital image files can be provided to the computer 40 or the photo service provider 72 as described in fig. 1 paragraph 61). It should be noted that the computer 40 or the photo service provider 72 includes a memory)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Karn et al. (US 2013/0129308 A1)(hereinafter Karn) as applied to claims 1-8 and 16-18 above, and further in view of Boyle et al. (US 2016/0133295 A1)(hereinafter Boyle).
Re claim 9, Karn as discussed in claim 1 above discloses all the claimed limitations but fails to explicitly teach further comprising a database including user settings, wherein the user settings include parameters associated with the enhanced time marker button. However, the reference of Boyle explicitly teaches further comprising a database including user settings, wherein the user settings include parameters associated with the enhanced time marker button (see ¶s 19, 21 for a database including user settings, wherein the user settings include parameters associated with the enhanced time marker button (i.e. the most common user adjustments are adding time to the clip and shortening the clip, note that editing actions by the user are used as feedback for creating a better and more personalized highlight finding routine library as described in fig. 1 paragraph 22, furthermore, clips may be also delimited by user-adjustable BEGIN and END markers, begin marker 22 and end marker 24, respectively, the user may modify these markers as desired as described in fig. 3 paragraph 30). Also, see fig. 5 paragraph 34)
Therefore, taking the combined teachings of Karn and Boyle as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (user settings) into the system of Karn as taught by Boyle.
One will be motivated to incorporate the above feature into the system of Karn as taught by Boyle for the benefit of adjusting a clip manually, wherein the most common user adjustments are adding time to the clip and shortening the clip, wherein editing actions by the user are used as feedback for creating a better and more personalized highlight finding routine library, wherein clips may be also delimited by user-adjustable BEGIN and END markers, begin marker 22 and end marker 24, respectively, the user may modify these markers as desired in order to have a user friendly interaction when adjusting clips (see figs. 1, 3 ¶s 22, 30)
Re claim 10, the combination of Karn and Boyle as discussed in claim 9 above discloses all the claim limitations with additional claimed feature taught by Karn wherein the parameters include defining a predetermined number of seconds prior to the time point associated with the enhanced time marker as the start time point (see ¶s 92-95 for the parameters include defining a predetermined number of seconds prior to the time point associated with the enhanced time marker as the start time point (i.e. a user interface screen 550 where the position of the start frame marker 540 has been moved to the right partway across the timeline 535, the portion of the timeline between the start frame marker 540 and the end frame marker 545 is highlighted indicating a trimmed timeline portion 560, the portion of the timeline 535 to the left of the start frame marker 540 is not highlighted, indicating an excluded start timeline portion 555 as described in fig. 5C paragraph 96). Thus, it should be noted that the start time point is a predetermined number of seconds (i.e. start timeline portion 555 as shown in fig. 5C) prior to the time point associated with the position of the start frame marker 540 as shown in fig. 5C. Also, see fig. 5 paragraph 97-100)
Re claim 11, the combination of Karn and Boyle as discussed in claim 9 above discloses all the claim limitations with additional claimed feature taught by Karn wherein the parameters include defining a dynamically generated number of seconds prior to the time point associated with the enhanced time marker as the start time point (see ¶s 92-95 for the parameters include defining a dynamically generated number of seconds prior to the time point associated with the enhanced time marker as the start time point  (i.e. a user interface screen 550 where the position of the start frame marker 540 has been moved to the right partway across the timeline 535, the portion of the timeline between the start frame marker 540 and the end frame marker 545 is highlighted indicating a trimmed timeline portion 560, the portion of the timeline 535 to the left of the start frame marker 540 is not highlighted, indicating an excluded start timeline portion 555 as described in fig. 5C paragraph 96). Thus, it should be noted that the start time point is a predetermined number of seconds (i.e. start timeline portion 555 as shown in fig. 5C) prior to the time point associated with the position of the start frame marker 540 as shown in fig. 5C. Also, see fig. 5 paragraph 97-100)
Re claim 13, the combination of Karn and Boyle as discussed in claim 9 above discloses all the claim limitations with additional claimed feature taught by Karn wherein the parameters include defining a predetermined number of seconds after the time point associated with the enhanced time marker as the end time point (see ¶s 92-95 for the parameters include defining a predetermined number of seconds after the time point associated with the enhanced time marker as the end time point (i.e. a user interface screen 570 where the position of the end frame marker 545 has been moved to the left partway across the timeline 535, as described earlier, the portion of the timeline between the start frame marker 540 and the end frame marker 545 is highlighted indicating the trimmed timeline portion 560, the portion of the timeline 535 to the right of the end frame marker 545 is not highlighted, indicating an excluded end timeline portion 575 as described in fig. 5E paragraph 99). Thus, it should be noted that a predetermined number of seconds (i.e. end timeline portion 575 as shown in fig. 5E) after the time point associated with the start frame marker 540 and the end frame marker 545 as shown in fig. 5E). Also, see fig. 5 paragraph 96-98, 100)
Re claim 14, the combination of Karn and Boyle as discussed in claim 9 above discloses all the claim limitations with additional claimed feature taught by Karn wherein the parameters include defining a dynamically generated number of seconds after the time point associated with the enhanced time marker as the end time point (see ¶s 92-95 for the parameters include defining a dynamically generated number of seconds after the time point associated with the enhanced time marker as the end time point (i.e. a user interface screen 570 where the position of the end frame marker 545 has been moved to the left partway across the timeline 535, as described earlier, the portion of the timeline between the start frame marker 540 and the end frame marker 545 is highlighted indicating the trimmed timeline portion 560, the portion of the timeline 535 to the right of the end frame marker 545 is not highlighted, indicating an excluded end timeline portion 575 as described in fig. 5E paragraph 99). Thus, it should be noted that a predetermined number of seconds (i.e. end timeline portion 575 as shown in fig. 5E) after the time point associated with the start frame marker 540 and the end frame marker 545 as shown in fig. 5E). Also, see fig. 5 paragraph 96-98, 100)
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Karn et al. (US 2013/0129308 A1)(hereinafter Karn) as applied to claims 1-8 and 16-18 above, and further in view of Boyle et al. (US 2016/0133295 A1)(hereinafter Boyle), and further in view of Reece et al. (US 2021/0264909 A1)(hereinafter Reece).
 Re claim 12, the combination of Karn and Boyle as discussed in claim 11 above discloses all the claimed limitations but fails to explicitly teach wherein the dynamically generated number of seconds is based on artificial intelligence. However, the reference of Reece explicitly teaches wherein the dynamically generated number of seconds is based on artificial intelligence (see ¶ 128 for the dynamically generated number of seconds is based on artificial intelligence (i.e. conversation analytics system 400 may be configured to automatically define an utterance as a number of seconds as described in fig. 10 paragraph 132))
Therefore, taking the combined teachings of Karn, Boyle and Reece as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (number of seconds is based on artificial intelligence) into the system of Karn as taught by Reece.
One will be motivated to incorporate the above feature into the system of Karn as taught by Reece for the benefit of updating the segmenting at block 404 based on conversation features identified by annotator 405, for example, conversation analytics system 400 can automatically identify utterances based on facial expressions, such as a smile feature 1012 in video stream 1004, and in response to this identification, conversation analytics system 400 may store the corresponding portions of audio stream 1008 and video stream 1004 as an utterance, wherein in other words, conversation analytics system 400 may be configured to automatically define an utterance as a number of seconds before a user is identified as smiling in order to ease the processing time when automatically defining an utterance as a number of seconds (see fig. 10 ¶ 132)
Re claim 15, the combination of Karn, Boyle and Reece as discussed in claim 12 above discloses all the claimed limitations of claim 15.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Karn et al. (US 2013/0129308 A1)(hereinafter Karn) as applied to claims 1-8 and 16-18 above, and further in view of Mangold et al. (US 2016/0189753 A1)(hereinafter Mangold).
Re claim 19, Karn as discussed in claim 17 above discloses all the claimed limitations but fails to explicitly teach wherein the video is stored in a temporary file storage arrangement on the remote database. However, the reference of Mangold explicitly teaches wherein the video is stored in a temporary file storage arrangement on the remote database (see ¶ 55 for the video is stored in a temporary file storage arrangement on the remote database (i.e. when the number of unique video versions are generated, they may be stored temporarily in file folders and/or a database) as described in fig. 3)
 Therefore, taking the combined teachings of Karn and Mangold as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (remote database) into the system of Karn as taught by Mangold.
One will be motivated to incorporate the above feature into the system of Karn as taught by Mangold for the benefit of using the storage capacity of a remote database to temporarily store the generated number of unique video versions in file folders and/or a database in order to improve efficiency (see fig. 3 ¶ 55)
Claims 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Karn et al. (US 2013/0129308 A1)(hereinafter Karn) as applied to claims 1-8 and 16-18 above, and further in view of Khan (US 2016/0225408 A1)(hereinafter Khan).
Re claim 20, Karn as discussed in claim 17 above discloses all the claim limitations with additional claimed feature further comprising a further device including: a further controller in communication with the remote database, the remote database (see ¶ 61 for a further device including: a further controller in communication with the remote database, the remote database (i.e. computer 40 includes a controller/processor in communication with a remote database such as photo service provider 72 as described in fig. 1 paragraph 60)) 
Karn fails to explicitly teach and a further memory in communication with the further controller, the further memory including a further video recording application that, when executed by the controller, cause the further controller to: provide a media gallery user interface including the temporary file storage arrangement from. However, the reference of Khan explicitly teaches and a further memory in communication with the further controller, the further memory including a further video recording application that, when executed by the controller, cause the further controller to: provide a media gallery user interface including the temporary file storage arrangement from (see ¶s 48-50 for a further memory in communication with the further controller (i.e. a memory in communication with a controller as shown in fig. 1B), the further memory including a further video recording application that (i.e. the memory including a video recording application 70 as shown in fig. 1A), when executed by the controller, cause the further controller to: provide a media gallery user interface including the temporary file storage arrangement (i.e. media gallery user interface 300 including a temporary file storage arrangement 100 as shown in figs. 1A). Also, see fig. 3 paragraph 52)
Therefore, taking the combined teachings of Karn and Khan as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (provide a media gallery user interface) into the system of Karn as taught by Khan.
One will be motivated to incorporate the above feature into the system of Karn as taught by Khan for the benefit of having a GUI 40 used to tap a snipback media gallery button 120 located on such GUI 40, wherein users may be taken to the snipback media gallery 300, and the snipback media gallery 300 may feature all the video files 310 recorded by the snipback system 10 as well as touchscreen controls including a share button 301 for posting video files 310 to social media sites, a link button 302 used for combining videos, and a delete button 303 for deleting unwanted video files 310 in order to have a user friendly interaction with the snipback media gallery 300 (see figs. 1, 3 ¶ 52)
Re claim 21, the combination of Karn and Khan as discussed in claim 20 above discloses all the claim limitations with additional claimed feature taught by Karn receive a further user input to associate a further enhanced time marker with a further time point in the further video (see fig. 3 ¶s 74-78 for receive a further user input to associate a further enhanced time marker with a further time point in the further video (i.e. when the video trimming process is initiated for a selected digital video sequence 405 (FIG. 4), a user interface screen 500 is displayed which presents instructions to the user as shown in FIG. 5A, in this example, select marker instructions 505 provide an indication that the up input and the down input can be used to select between a start frame marker and an end frame marker as described in paragraph 90). Also, see fig. 5 paragraphs 91-95); and generate a further video clip from a further subset of the further video, the further video clip beginning at a video frame associated with a further start time point and ending at a video frame associated with a further end time point, wherein the further start and further end time points are dependent on the further time point associated with the further enhanced time marker (see fig. 3 ¶s 78-79 for generate a further video clip from a further subset of the further video, the further video clip beginning at a video frame associated with a further start time point and ending at a video frame associated with a further end time point, wherein the further start and further end time points are dependent on the further time point associated with the further enhanced time marker (i.e. when the video trimming process is initiated for a selected digital video sequence 405 (FIG. 4), a user interface screen 500 is displayed which presents instructions to the user as shown in FIG. 5A, in this example, select marker instructions 505 provide an indication that the up input and the down input can be used to select between a start frame marker and an end frame marker as described in paragraph 90). Also, see fig. 5 paragraphs 91-95))
Karn fails to explicitly teach wherein the further device includes a further camera sensor in communication with the further controller, and wherein the video recording application further causes the further controller to: store a further video from the further camera sensor. However, the reference of Khan explicitly teaches wherein the further device includes a further camera sensor in communication with the further controller, and wherein the video recording application further causes the further controller to: store a further video from the further camera sensor (see ¶s 48-50 for the further device includes a further camera sensor in communication with the further controller (i.e. user device 30 includes a camera sensor in communication with the controller/processor as described in fig. 1 paragraph 14), and wherein the video recording application further causes the further controller to: store a further video from the further camera sensor (i.e. video recording application causes the controller/processor to store a video from the camera sensor as described in fig. 1 paragraph 14))
Therefore, taking the combined teachings of Karn and Khan as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (store) into the system of Karn as taught by Khan.
One will be motivated to incorporate the above feature into the system of Karn as taught by Khan for the benefit of having a controller in communication with a camera sensor, and a memory in communication with the controller, wherein the memory including a video recording application that, when executed by the controller, cause the controller to: continuously store video from the camera sensor in a temporary file storage arrangement in order to ease the processing time when storing video from the camera sensor (see ¶ 14)
Re claim 22, the combination of Karn and Khan as discussed in claim 21 above discloses all the claimed limitations but fails to explicitly teach wherein the step of storing the further video from the further camera sensor comprises the step of: continuously storing the further video in a further temporary file storage arrangement in one file or as a combination of file segments from the further camera sensor. However, the reference of Khan explicitly teaches wherein the step of storing the further video from the further camera sensor comprises the step of: continuously storing the further video in a further temporary file storage arrangement in one file or as a combination of file segments from the further camera sensor (see ¶s 48-50 for continuously storing the further video in a further temporary file storage arrangement in one file or as a combination of file segments from the further camera sensor (i.e. video recording application causes the controller/processor to continuously store a video from the camera sensor as described in fig. 1 paragraph 14). Also, see fig. 4 paragraph 59)
Therefore, taking the combined teachings of Karn and Khan as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (store) into the system of Karn as taught by Khan.
Per claim 22, Karn and Khan are combined for the same motivation as set forth in claim 21 above.
Re claim 24, the combination of Karn and Khan as discussed in claim 21 above discloses all the claim limitations with additional claimed feature taught by Karn the remote database (see ¶ 61 for the remote database (i.e. computer 40 in communication with a remote database such as photo service provider 72 as described in fig. 1 paragraph 60))
Karn but fails to explicitly teach wherein the video recording application on the user device causes the controller to: provide a further media gallery user interface including the further video from. However, the reference of Khan explicitly teaches wherein the video recording application on the user device causes the controller to: provide a further media gallery user interface including the further video from (see ¶s 48-50 for the video recording application on the user device causes the controller to (i.e. the memory including a video recording application 70 as shown in fig. 1A): provide a further media gallery user interface including the further video (i.e. a media gallery user interface including the video as shown in fig. 3). Also, see paragraphs 52-58)
Therefore, taking the combined teachings of Karn and Khan as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (provide a media gallery user interface) into the system of Karn as taught by Khan.
Per claim 24, Karn and Khan are combined for the same motivation as set forth in claim 20 above.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Karn et al. (US 2013/0129308 A1)(hereinafter Karn) as applied to claims 1-8 and 16-18 above, and further in view of Khan (US 2016/0225408 A1)(hereinafter Khan), and further in view of Mangold et al. (US 2016/0189753 A1)(hereinafter Mangold).
Re claim 23, the combination of Karn and Khan as discussed in claim 21 above discloses all the claimed limitations but fails to explicitly teach wherein the further temporary file storage arrangement is stored on the remote database as a single file or as a combination of file segments. However, the reference of Mangold explicitly teaches wherein the further temporary file storage arrangement is stored on the remote database as a single file or as a combination of file segments (see ¶ 55 for the further temporary file storage arrangement is stored on the remote database as a single file or as a combination of file segments (i.e. when the number of unique video versions are generated, they may be stored temporarily in file folders and/or a database) as described in fig. 3)
 Therefore, taking the combined teachings of Karn, Khan and Mangold as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (remote database) into the system of Karn as taught by Mangold.
One will be motivated to incorporate the above feature into the system of Karn as taught by Mangold for the benefit of using the storage capacity of a remote database to temporarily store the generated number of unique video versions in file folders and/or a database in order to improve efficiency (see fig. 3 ¶ 55)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
8/3/2022
/JOSE M. MESA/
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484